Citation Nr: 1129785	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for a lumbar spine disability.  The Veteran filed a notice of disagreement with this determination in November 2005, and timely perfected his appeal in January 2006.

The Veteran was afforded a personal hearing before a decision review officer in March 2006.  A written transcript of that hearing was prepared and a copy of that transcript has been incorporated into the evidence of record. 

The claim was first reviewed by the Board in November 2008, at which time the claim was remanded for further development.  The claim was again reviewed by the Board in June 2009, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for a lumbar spine disability.  In October 2010, the Court issued a Memorandum Decision, which vacated the June 2009 Board decision and remanded the appeal back to the Board for further development and readjudication consistent with the holding therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Consistent with the Court's October 2010 Memorandum Decision, the Board finds that additional development is necessary prior to the adjudication of the Veteran's claim.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his lumbar spine disability is related to his active duty service.  Specifically, the Veteran contends that he injured his back during an incident when he was onboard the U.S.S. DENEBOLA AF56 in-service.    

The Veteran submitted multiple lay statements discussing his alleged incident onboard the U.S.S. DENEBOLA AF 56.  The Veteran reported that he was told to prepare the ship for rough seas.  Additionally, he stated that he cradled cargo booms into position and then had the task of pulling up the cargo with wires to slip canvas under them.  When the Veteran attempted to pull up the cargo with the cables, he felt a hard popping in his lower back and fell to his knees.   

Additionally, the Veteran submitted an April 2005 statement from a fellow soldier that served with him on the U.S.S. DENEBOLA.  He reported that he was ordered with the Veteran to secure the main deck because of rough seas.  Furthermore, he reported that the Veteran bent over lifting the cable and felt something snap in his back.  Lastly, he reported that he remembered the Veteran having some discomfort for quite some time afterwards.  Additionally, the Veteran submitted a March 2006 statement from another fellow soldier who served onboard the U.S.S. DENEBOLA with the Veteran.  The soldier noted that he knew the Veteran had a back injury, but did not witness it.  Furthermore, he reported that he knew that they were in rough seas when the incident occurred.     

Furthermore, the Veteran submitted an April 2006 opinion letter by his private physician.  The physician stated that the Veteran had a low back disease.  Additionally, the physician stated that it was his medical opinion that the Veteran's medical condition dated back to his in-service injury.  However, the private physician did not specify what low back condition the Veteran was suffering from.  In order to establish service connection for the claimed disorder, there must be medical evidence of a current disability.  Hickson, 12 Vet. App. 247, 253.  Moreover, the doctor did not address any of the Veteran's reported post-service injuries.  

Moreover, the Veteran was provided with a VA examination in February 2009.  The Veteran reported the in-service incident that resulted in a back injury.  Additionally, the Veteran reported that the incident occurred during the evening hours, when the ship's doctor was not in his office.  After examining the Veteran, the VA examiner noted the Veteran's self report and report of his peers of a back injury during service.  He was diagnosed with diffuse degenerative thoracolumbar and sacral disc disease that was treated surgically in October 1996.  The examiner concluded that based on review of the claims file, interview and examination of the Veteran, it was less likely than not that the Veteran's self reported back injury during service resulted in or contributed significantly to his back condition of degenerative thoracolumbarsacral disc disease.  Furthermore, the examiner stated that his opinion was based on the absence of medical documentation of a back condition during and for a period of 20 years after active duty, in addition to the documentation of a report of injuries subsequent to active duty service.  However, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Therefore, a new VA examination is necessary to determine the Veteran's current back disability and whether it was caused by, or is otherwise related to, the Veteran's time in service, to include the incident onboard the U.S.S. DENEBOLA.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of an in-service incident and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Lastly, the Board finds that a remand is also necessary to obtain any outstanding private treatment records with respect to his lumbar spine disability.  In a July 2011 statement, the Veteran reported that there were outstanding lumbar spine x-rays from Day Kimball Hospital in Putnam, Connecticut.  Additionally, at the March 2006 Decision Review Officer hearing, the Veteran stated that he had medical reports from Dr. J.H. that noted his back pain in 1985 and 1986.  However, these private treatment records have not yet been associated with the claims file.  As these private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed lumbar spine disability.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, to include treatment records from Dr. J.H. and Day Kimball Hospital, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Additionally, the AMC/RO should schedule the Veteran for a new VA spine examination with an appropriate expert to determine the nature and etiology of any current lumbar spine disability.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The examiner should diagnose any lumbar spine disability found.  Additionally, the VA examiner should state whether it is at least as likely as not that the any lumbar spine disability is the result of an in-service disease, event, or injury.  In offering the opinion, the examiner should specifically acknowledge and comment on the evidence of record, to include private treatment records, VA outpatient treatment records, the February 2009 VA examination report, the April 2006 private physician's letter, and lay statements from the Veteran's fellow soldiers.  Additionally, the examiner should discuss the Veteran's lay statements regarding in-service events and chronicity of symptomatology when discussing the offered opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a lumbar spine disability, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this REMAND, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


